 



Exhibit 10.19
VOLCANO CORPORATION
DIRECTOR COMPENSATION POLICY
ADOPTED: June 6, 2007
REVISED: August 27, 2007
A. Directors. All non-employee members of the board of directors (the “Board”)
of Volcano Corporation (the “Company”) shall receive the following compensation
pursuant to this Director Compensation Policy (this “Policy”):

  1)   Annual cash compensation in an amount equal to $30,000, accruing monthly
and payable on a quarterly basis at the end of each calendar quarter of service,
as an annual retainer for Board service.     2)   In addition to the cash
compensation set forth in Section A(1) immediately above, the non-executive
Chairman of the Board shall receive an annual payment in an amount equal to
$20,000, payable on a quarterly basis at the end of each calendar quarter of
service, as a retainer for his or her service as the Chairman of the Board;
provided, however, such annual payment for service as the Chairman of the Board
shall be reduced by any amounts received during such year pursuant to
Sections B(2), C(2) and D(2) below, for service as Chairman of the Audit
Committee, Compensation Committee and Corporate Governance Committee,
respectively.     3)   Reasonable out-of-pocket travel expenses, to cover
in-person attendance at and participation in Board meetings.     4)   Subject to
the terms and conditions of the Company’s 2005 Equity Compensation Plan, a stock
option to purchase 20,000 shares of the Company’s Common Stock (the “Common
Stock”) will be granted to each eligible director upon his or her initial
election or appointment to the Board for the first time, which will vest as
follows: 1/48th of the shares subject to the option per month commencing one
month after the date of election or appointment (an “Initial Grant”). In
addition, in the event such director is elected or appointed to the Board for
the first time on a date other than the date of an annual meeting of
stockholders, such director will be granted an additional option to purchase a
pro rata portion of 8,000 shares of Common Stock (a “Prorated Annual Option”).
Such pro rata portion shall be equal to the product obtained by multiplying
8,000 by a fraction, the numerator of which is the difference obtained by
subtracting (i) the number of whole months that have elapsed from the date of
the last annual meeting of stockholders until the date of such election or
appointment from (ii) twelve (such difference, the “Vesting Period”), and the
denominator of which is twelve, with the resulting product rounded down to the
nearest whole share. The shares subject to a Prorated Annual Option shall vest
on an equal monthly basis commencing one month after the date of election or
appointment as to such number of shares as shall equal the product obtained by
multiplying the number of shares subject to the Prorated Annual Option by a
fraction, the numerator of which is one and the denominator of which equals the
Vesting Period. For example, if the last annual meeting of stockholders was held
on June 1, 2007 and a director is elected or appointed to the Board for the
first time on August 15, 2007, such director would be granted a Prorated Annual
Option to purchase 6,666 shares (10/12 x 8,000), which would vest as to 1/10th
of the shares subject to the Prorated Annual Option per month commencing one
month after the date of election or appointment. For the avoidance of doubt, in
the event that the number of whole months that have elapsed from the date of the
last annual meeting of stockholders until the date an eligible director is
elected or appointed to the Board for the first time shall exceed eleven, no
Prorated Annual Option shall be granted to such director. Vesting of any Initial
Option or Prorated Annual Option will cease if the director resigns from the
Board or otherwise ceases to serve as director, unless the Board determines that
the circumstances warrant continuation of vesting.     5)   Subject to the terms
and conditions of the Company’s 2005 Equity Compensation Plan, at each annual
meeting of stockholders, a stock option to purchase 8,000 shares of Common Stock
will be granted to each director who is then serving as a director of the
Company or who is appointed or elected to the Board on the date of such annual
meeting of stockholders, which will vest as follows: 1/12th of the shares
subject to the option per month commencing one month after the date of grant;
provided, however, that all vesting will cease if the director resigns from the
Board or otherwise ceases to serve as director, unless the Board determines that
the circumstances warrant continuation of vesting.

1



--------------------------------------------------------------------------------



 



B. Audit Committee. In addition to the compensation provided under any other
provision of this Policy, all non-employee directors who serve on the Audit
Committee will receive the following compensation:

  1)   Cash compensation of in an annual amount equal to $5,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Audit Committee service.     2)   In lieu of the cash compensation set forth
in Section B(1) immediately above, the Chairman of the Audit Committee shall
receive an annual payment in an amount equal to $10,000, payable on a quarterly
basis at the end of each calendar quarter of service, as a retainer for his or
her Audit Committee service.

C. Compensation Committee. In addition to the compensation provided under any
other provision of this Policy, all non-employee directors who serve on the
Compensation Committee will receive the following compensation:

  1)   Cash compensation in an annual amount equal to $3,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Compensation Committee service.     2)   In lieu of the cash compensation
set forth in Section C(1) immediately above, the Chairman of the Compensation
Committee shall receive an annual payment in an amount equal to $6,000, payable
on a quarterly basis at the end of each calendar quarter of service, as a
retainer for his or her Compensation Committee service.

D. Corporate Governance Committee. In addition to the compensation provided
under any other provision of this Policy, all non-employee directors who serve
on the Corporate Governance Committee will receive the following compensation:

  1)   Cash compensation in an annual amount equal to $3,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Corporate Governance Committee service.     2)   In lieu of the cash
compensation set forth in Section D(1) immediately above, the Chairman of the
Corporate Governance Committee shall receive an annual payment in an amount
equal to $6,000, payable on a quarterly basis at the end of each calendar
quarter of service, as a retainer for his or her Corporate Governance Committee
service.

E. Payment/Grant Procedure. All cash compensation payments made pursuant to this
Policy shall be paid quarterly in arrears as soon as practicable, but not later
than 10 business days, after the last day of such quarter. All stock options
awarded pursuant to this Policy (other than options granted pursuant to
Section A(4)) shall be granted on the date of the annual meeting of the Board,
and the exercise price for each share available under such option will be equal
to the fair market value of the Common Stock, on the date of such grant. All
stock options awarded pursuant to Section A(4) of this Policy shall be granted
as of the date of the applicable election or appointment, and the exercise price
for each share available under such option will be equal to the fair market
value of the Common Stock, on the date of such grant.
F. Effective Date. This Policy shall be effective as of June 6, 2007, and
without any further action needed on the part of the Board or Compensation
Committee.
G. Change in Control Provisions. Notwithstanding the foregoing, all options
granted under this Policy shall vest immediately if (i) there is a Change in
Control (as defined in the Company’s 2005 Equity Compensation Plan); and
(ii) the optionee will cease to serve as a director of the Company (or as a
director of the successor corporation) as a result of such Change in Control.
H. Referenced Documents.


        Sections A(4), A(5) and G   2005 Equity Compensation Plan    

2